Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-12 are allowed.  The prior art discloses automatic generation of training cases and answer key from historical corpus (Allen  2016/0148114), and system to create and adjust a holistic care plan to integrate medical and social services (Caffarel 2016/0171177) and generation and data management of a medical study using instruments in an integrated media and medical system (Hussam 2019/0244684). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1, 4, 5 and 9 recites “an information processing method in an interactive apparatus that questions a symptom of a user through interaction with the user, the interactive apparatus including: a frontend configured to exchange information expressed in a natural language with a user; a knowledge base including a storage medium storing information including symptoms and diseases associated with each other; a backend configured to perform processing including provision of information based on search processing to the knowledge base; and an agent configured to perform an exchange of a dialogue act with respective one of the frontend and the backend, wherein the frontend, the agent and the backend include a computer, the information processing method comprising: causing the computer of frontend to: output first question information of a first type concerning the symptom of the user to a display .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626